Citation Nr: 0737603	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04 41-026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2004 rating decision 
rendered by the Seattle, Washington, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


FINDING OF FACT

  Bilateral hearing loss is attributable service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. § 1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000
        
As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007)], or the regulations 
implementing it.

Factual Background

The veteran served on active duty as an administrative 
specialist in Vietnam.  During the December 1965 entrance 
examination, it was reported that the veteran had high 
frequency hearing loss.  The examination report showed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
15(25)
0(10)
15(25)
25(30)
LEFT
0 (15)
20(30)
10(20)
10(20)
30(35)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

In September 1966, it was noted that, after firing weapons, 
the veteran began to experience hearing loss and tinnitus.  
The veteran was administered an audiological evaluation dated 
October 18, 1966, the pure tone thresholds on the left, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15(30)
40(50)
35(45)
---
40(45)

Another audiological evaluation dated October 19, 1966, 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
30(40)
15(25)
---
30(35)
LEFT
20(35)
40(50)
40(50)
---
50(55)

Following this examination, it was noted the veteran had 
bilateral neurosensory hearing loss.  It was further noted 
that the veteran should not: (1) fire weapons except POR 
qualification and should use earplugs then, and (2) have duty 
requiring chronic exposure to high noise levels.   

At the veteran's separation examination, in February 1969, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
---
30
LEFT
5
20
20
---
50

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was received in September 2003.  To 
support his claim, the veteran submitted a statement claiming 
that, shortly before leaving service in 1967, mortars came 
between the quansahuts and the shock from the unexpected 
explosion was "deafeningly."  He claimed that, at that 
time, he picked himself up and began to hear parts of 
deafness and ringing.  In a separate statement, the veteran 
denied having any hearing problems before entering service.  

The veteran also submitted a July 2002 audiological 
evaluation to support his claim.  The examination results 
revealed that the veteran's speech recognition ability was 84 
percent in the right ear and 76 percent in the left ear at 
that time.  In October 2005, Dr. Jeffrey Newman, a private 
physician, noted that the veteran reported being exposed to 
acoustic trauma from mortar fire while in service in Vietnam 
and that this is a probable cause of his disability.  

In March 2007, the veteran was afforded an audiological 
evaluation.  During this examination, the veteran reported 
that he has had bilateral hearing loss since 1967 and that 
his hearing loss was due to mortar shelling noise exposure.  
He reported that he was an infantryman in service and did not 
use ear protection when firing weapons.  The veteran reported 
that after service he did administrative and clerical work 
for 20 years, and electrical and plumbing sales for five 
years.  The veteran reported that he wore ear protection 
while working in electrical and plumbing sales.  The veteran 
also reported that he did not have any post service noise 
exposure.     

The March 2007 audiological evaluation revealed, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
75
70
LEFT
40
50
80
85
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss.  The audiologist reviewed Dr. Newman's October 2005 
letter, the July 2002 audiogram, and the veteran's entrance 
and separation examinations.  The audiologist noted that when 
the veteran was discharged from service he demonstrated a 
moderate loss of hearing in the high frequencies.  Because 
the loss of hearing at discharge was greater than 
demonstrated at the entrance examination, the audiologist 
opined that the veteran did sustain some loss of hearing as a 
result of military service noise exposure on a more likely 
than not basis.  However, the audiologist opined that after 
an individual is removed from hazardous noise exposure 
further deterioration of hearing loss does not occur.  For 
that reason, the audiologist opined that the veteran's 
hearing loss since discharge is not related to service on a 
more likely than not basis.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).




					Analysis 

The veteran has alleged that his bilateral hearing loss is a 
consequence of mortar shelling noise exposure during service.  
The veteran served on active duty as an administrative 
specialist in Vietnam.  

During service bilateral neurosensory hearing loss was 
identified and the veteran was placed on profile.  At the 
entrance examination in 1965, when converting to the ISO 
standard, both ears met the standard for abnormal hearing.  
In the October 1966 examination, it was noted that the 
veteran had bilateral sensorineural hearing loss.  At the 
time of separation, there was hearing loss disability on the 
left ear and abnormal acuity on the right ear.  In March 
2007, testing disclosed hearing loss disability in each ear 
and it was established that there was sensori-neural hearing 
"problems."

Having reviewed the evidence pertaining to the veteran's 
claim, the Board has concluded that service connection for 
hearing loss is warranted.  By law, an organic disease of the 
nervous system is a chronic disease.  38 U.S.C.A. § 1101.  
The evidence establishes that the veteran had sensorineural 
hearing loss during service and still has sensorineural 
hearing loss.  See 38 C.F.R. § 3.303.  In addition, the 
veteran manifests hearing loss disability for VA purposes 
currently.  38 C.F.R. § 3.385.  There is also private medical 
opinion of record linking the veteran's current hearing loss 
disability to service.  The Board finds that this opinion, as 
well as, the in-service findings of hearing loss, outweigh 
the confusing and contradictory findings of the VA examiner.  
Accordingly, service connection for hearing loss disability 
is granted.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


